                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    MICHAEL BRANDNER, JR.,                                                   CIVIL DOCKET
        Plaintiff

    VERSUS                                                                   NO. 18-982

    STATE FARM MUTUAL AUTOMOBILE                                             SECTION: “E” (4)
    INSURANCE COMPANY, ET AL.,
        Defendants


                                    ORDER AND REASONS

        Before the Court is Defendant State Farm Mutual Automobile Insurance

Company’s (“State Farm”) Motion in Limine.1 State Farm seeks to exclude evidence

regarding Plaintiff’s need for and the cost of radiofrequency ablations (“RFAs”)2 for the

remainder of his life expectency. Plaintiff opposes the motion.3

                                          BACKGROUND

        This case arises out of a motor vehicle accident that occurred on August 25, 2016.4

Plaintiff Michael Brandner and his children were stopped in a lane of travel on I-10 in

Jefferson Parish when Defendant Mirna Velasquez struck their vehicle from behind. 5 The

parties have stipulated that Defendant Velasquez was 100% at fault for the collision. 6

Plaintiff’s remaining claim is against State Farm in its capacity as his primary uninsured

motorist coverage carrier.7




1 R. Doc. 156.
2 The parties also refer to RFAs as rhizotomies.
3 R. Doc. 182.
4 R. Doc. 1-4 at 1.
5 Id. at 3.
6 R. Doc. 199.
7 Plaintiff’s claims brought on behalf of his minor children have been dismissed. R. Doc. 209. Plaintiff’s

claims against Defendant Velasquez and Defendant Nautilus Insurance Company have been dismissed. R.
Doc. 199.

                                                    1
        Plaintiff alleges he suffered injuries to his neck, back, left shoulder, and right elbow

in the accident.8 Plaintiff has received treatment for his neck and back pain from

numerous doctors. One such treatment is an RFA, a procedure in which a probe is guided

into the pain causing nerve and radiofrequency waves are used to burn the nerve,

impairing the nerve’s ability to carry pain signals to the brain. 9 Between September of

2016 and the present, Plaintiff has received three RFAs to his cervical spine and four RFAs

to his lumbar spine.10

        Dr. Schlosser and Dr. DeFrancesch, two of Plaintiff’s physicians, testified at their

depositions it is more probable than not Plaintiff will require an annual cervical and

lumbar RFA for the remainder of his life.11 In his expert report, Dr. Schlosser said, “I

would recommend that Mr. Brandner receive RFAs to the Cervical and Lumbar region of

his body for a lifetime as long as he receives benefits which allow him to live a reduced

pain lifestyle.”12 Plaintiff’s life care planner, Dr. Shelly Savant, relied on these opinions

and included in her calculation of Plaintiff’s future medical needs the cost of annual

cervical and lumbar RFAs for Plaintiff’s estimated thirty-six year life expectancy.13 On

December 24, 2018, State Farm filed the instant motion in limine, seeking to exclude the

testimony of Dr. Schlosser and Dr. DeFrancesch regarding Plaintiff’s need for a lifetime



8 R. Doc. 1-4 at 5.
9 R. Doc. 156-7 at 9; R. Doc. 156-9 at 55.
10 R. Doc. 203 at 7-8.
11 Dr. DeFrancesch, R. Doc. 156-9 at 80 (“Q: You estimate a need for repeat every—repeat RFAs one to two

times a year per life? A: Yes.”); Dr. Schlosser, R. Doc. 156-12 at 30-31 (“Would you say it’s more probable
than not that Mr. Michael Brandner would need cervical rhizotomies as described by Dr. Lonseth and Dr.
Savant as of February 2017? A: Yes. . . . Q: Dr. Savant and Dr. Lonseth, as of February 2017, thought Mr.
Brandner may need one lumbar rhizotomy per year for the next 38 years. Would you agree with that or
disagree with that? A: Agree. Q: Doctor, more probable than not, based upon your examinations, your prior
treatment of Michael Brandner, your current treatment of Michael Brandner, that it’s more probable than
not that he will require a lumbar rhizotomy per year for the rest of his life? A: Yes.”).
12 R. Doc. 156-13 at 5.
13 R. Doc. 156-6 at 10. Dr. Savant also prepared a life care plan based on Dr. Lonseth’s opinion that a total

of eight cervical and eight lumbar rhizotomies is appropriate. R. Doc. 156-6 at 6.

                                                     2
of annual RFAs and also to exclude Dr. Savant’s testimony regarding the lifetime cost of

those procedures. State Farm argues the opinions of Dr. DeFrancesch and Dr. Schlosser

are unreliable because they are unsupported by medical evidence, testing, scientific

studies, or the clinical experience of the doctors themselves. As a result, State Farm argues

the portion of Dr. Savant’s testimony based on these opinions of Dr. DeFrancesch and Dr.

Schlosser also is unreliable.

        Additionally, State Farm seeks to exclude Dr. Savant’s testimony regarding future

treatments that Plaintiff has not undergone at this point, such as occupational therapy,

pain psychology, family therapy, chronic pain therapy, physical medicine and

rehabilitation, standard bloodwork, NSAIDs, and wellness center membership.14 The

Court will address the admissibility of these future medical treatments by separate order.

        The parties requested oral argument on the Motion in Limine.15 At the pre-trial

conference of this matter, Plaintiff requested a Daubert hearing. A district court is not

required to hold a formal Daubert hearing, even when requested.16 Rather, a district court

must perform some type of Daubert inquiry and articulate its basis for admitting or

denying expert testimony. The Court finds a Daubert hearing is not necessary in this case.

                                       LEGAL STANDARD

        The Federal Rules of Evidence permit an expert witness with “scientific, technical

or other specialized knowledge” to testify if such testimony “will help the trier of fact to

understand the evidence or to determine a fact in issue,” so long as “the testimony is based

upon sufficient facts or data,” “the testimony is the product of reliable principles and



14 R. Doc. 156-6.
15 R. Docs. 157, 165.
16 See, e.g., Carlson v. Bioremedi Therapeutic Sys., Inc., 822 F.3d 194 (5th Cir. 2016); U.S. v. Hoang, 285

Fed. Appx. 133 (5th Cir. 2008).

                                                    3
methods,” and “the expert has reliably applied the principles and methods to the facts of

the case.”17 The threshold inquiry is whether the expert possesses the requisite

qualifications to render an opinion on particular subject matter.18 If the expert’s

qualifications are found to be sufficient, the court then must examine whether the expert’s

opinions are reliable and relevant.19

        The United States Supreme Court’s decision in Daubert v. Merrell Dow

Pharmaceuticals, Inc.,20 provides the analytical framework for determining whether

expert testimony is admissible under Rule 702. Under Daubert, courts, as “gatekeepers,”

are tasked with making a preliminary assessment of whether the expert’s testimony is

relevant and reliable.21 The party offering the expert opinion must show this by a

preponderance of the evidence.22

        The reliability of expert testimony “is determined by assessing whether the

reasoning or methodology underlying the testimony is scientifically valid.”23 Although

there are “no certainties in science,” the expert’s conclusions must be “ground[ed] in the

methods and procedures of science.”24 The expert’s opinions must be based on more than

subjective belief or unsupported speculation.25 “Proposed testimony must be supported

by appropriate validation—i.e., ‘good grounds,’ based on what is known. In short, the



17 FED. R. EVID. 702.
18 Wagoner v. Exxon Mobil Corp., 813 F. Supp. 2d 771, 799 (E.D. La. 2011). See also Wilson v. Woods, 163
F.3d 935, 937 (5th Cir. 1999) (“A district court should refuse to allow an expert to testify if it finds that the
witness is not qualified to testify in a particular field or a given subject.”).
19 United States v. Valencia, 600 F.3d 389, 424 (5th Cir. 2010).
20 509 U.S. 579 (1993).
21 See Pipitone v. Biomatrix, Inc., 288 F.3d 239, 243–44 (citing Daubert, 509 U.S. at 592–93).
22 Mathis v. Exxon Corp., 302 F.3d 448, 459–60 (5th Cir. 2002).
23 Knight v. Kirby Inland Marine Inc., 482 F.3d 347, 352 (5th Cir. 2007). See also Burleson v. Texas Dep’t

of Criminal Justice, 393 F.3d 577, 584 (5th Cir. 2004); Bocanegra v. Vicmar Servs., Inc., 320 F.3d 581,
584–85 (5th Cir. 2003).
24 Wells v. SmithKline Beecham Corp., 601 F.3d 375, 378 (5th Cir. 2010); see also Daubert, 509 U.S. at 590.
25 Daubert, 509 U.S. at 589.


                                                       4
requirement that an expert's testimony pertain to ‘scientific knowledge’ establishes a

standard of evidentiary reliability.”26

        In Daubert, the Supreme Court enumerated several non-exclusive factors courts

may consider in evaluating the reliability of expert testimony.27 “These factors are (1)

whether the expert’s theory can or has been tested, (2) whether the theory has been

subject to peer review and publication, (3) the known or potential rate of error of a

technique or theory when applied, (4) the existence and maintenance of standards and

controls, and (5) the degree to which the technique or theory has been generally accepted

in the scientific community.”28 Generally, reliable scientific theories are those that have

been formulated, studied, measured, and tested scientifically, establishing the validity or

not of the theory and identifying the known or potential rate of error in application of the

theory; the results of the rigorous testing of the theory have been submitted for peer

review and, optimally, have been published in a peer reviewed journal; and the theory has

been generally accepted by the scientific community. The district court has broad latitude

in making determinations regarding the admissibility of expert testimony and theories.29

        To admit testimony regarding future medical expenses under Louisiana law, the

plaintiff must demonstrate proof by a preponderance of the evidence that the future

medical expenses are necessary and inevitable.30 The court may exclude evidence of

future treatment costs if the evidence establishes it is only treatment the plaintiff might




26 Id. at 579.
27 Id. at 592–96.
28 Bocanegra, 320 F.3d at 584–85 (citing Daubert, 509 U.S. at 593–94).
29 See, e.g., Kumho Tire, 526 U.S. 137, 151–53 (1999).
30 See, e.g., Boudreax v. Ace Am. Ins. Co., No. 11-1213, 2013 WL 1288633, *3 (E.D. La. Mar. 26, 2013); Stiles

v. K Mart Corp., 597 So. 2d 1012, 1013 (La. 1992).

                                                     5
need, rather than treatment the plaintiff will probably need.31 Testimony of treatment the

plaintiff might need is not reliable and is often more prejudicial than probative.

                                     LAW AND ANALYSIS

        I.      Qualifications of Dr. DeFrancesch and Dr. Schlosser32

        Plaintiff, as the proponent of the testimony, has the burden of proving by a

preponderance of the evidence that Dr. DeFrancesch and Dr. Schlosser possess the

requisite qualifications to render opinions on the particular subject at issue.33 “With

respect to qualifications, the proponent must demonstrate that the expert possesses a

higher degree of knowledge, skill, experience, training, or education than an ordinary

person.”34 “Additionally, the expert[’]s qualifications must relate to the testimony the

expert witness provides.”35

        The parties do not dispute the qualifications of Dr. DeFrancesch and Dr. Schlosser

to testify as to the routine diagnosis and treatment of patients experiencing neck and back

pain, such as Plaintiff. Dr. DeFrancesch is a board certified physical medicine and

rehabilitation and pain and spinal cord injury specialist. 36 Dr. Schlosser is a board

certified physical medicine rehabilitation and pain medicine specialist.37

        The issue before the Court is whether Dr. DeFrancesch or Dr. Schlosser is qualified

to testify that Plaintiff’s having annual cervical and lumbar RFAs for the next thirty-six

years is medically necessary and is treatment the Plaintiff probably will need. Neither Dr.



31 Anders v. Hercules Offshore Servs., LLC, 311 F.R.D. 161, 165 (E.D. La. 2015) (citing Boudreax, 2013 WL
1288633 at *3).
32 The qualifications of Dr. Savant as a life care planner are not at issue.
33 Moore v. Ashland Chem., Inc., 151 F.3d 269, 276 (5th Cir. 1998).
34 Louviere v. Black & Decker U.S., Inc., No. 1:00CV597 (TH), 2001 WL 36385828, at *1 (E.D. Tex. Oct. 26,

2001) (citing FED. R. EVID. 702).
35 Jimenez v. United States, No. SA-5:13-CV-096-OLG, 2014 WL 3907773, at *1 (W.D. Tex. July 25, 2014).
36 R. Doc. 156-9 at 121.
37 R. Doc. 156-12 at 8.


                                                   6
Schlosser nor Dr. DeFrancesch claims to have conducted research into whether the RFAs

may be administered annually for thirty-six years. Neither one has personal experience

administering RFAs to patients for more than ten years. Dr. Schlosser testified in

deposition that he and his practice have not had the opportunity to determine whether

RFA procedures done beyond ten years are efficacious.38 Dr. Schlosser admitted he would

be speculating, based only on his medical knowledge, if he testified that RFAs would

continue to be efficacious beyond ten years.39 In deposition, Dr. DeFrancesch testified the

longest period he has treated a patient using periodic RFAs is ten years.40 He later said he

“knew of” patients who treated using RFAs for longer than ten years but he did not

identify or produce records with respect to any of them.41 Dr. DeFrancesch testified he

has treated a number of patients for more than ten years, but he did not testify that the

patients in question had received RFAs during each year of their over ten-year

treatment.42

       If a witness such as Dr. Schlosser or Dr. DeFrancesch is relying “solely or primarily

on experience, then the witness must explain how that experience leads to the conclusion

reached, why that experience is a sufficient basis for the opinion, and how that experience

is reliably applied to the facts. The trial court’s gatekeeping function requires more than

simply ‘taking the expert’s word for it.’”43 Neither Dr. DeFrancesch nor Dr. Schlosser

explains how his own experience treating patients for up to ten years qualifies him to

express an opinion that it is more likely than not annual RFAs for the next thirty-six years



38 Id. at 72.
39 Id.
40 R. Doc. 156-9 at 15-16.
41 Id. at 16.
42 Id. at 17-22.
43 FED. R. EVID. 702, advisory committee’s notes to 2000 amendment.


                                                  7
are medically necessary for Plaintiff. Whether an expert opinion is based on personal

experience or professional studies, the expert must employ “the same level of intellectual

rigor that characterizes the practice of an expert in the relevant field.” 44 This intellectual

rigor typically requires testing, publication, peer review, and general acceptance.45 Dr.

Schlosser and Dr. DeFrancesch have met none of these markers based on their personal

experiences as treating physicians. As a result, the Court finds the personal experiences

of Dr. DeFrancesch and Dr. Schlosser do not provide a sufficient foundation to establish

the reliability of their opinions regarding the medical necessity of annual administration

of cervical and lumbar RFAs over the next thirty-six years.

        II.      Reliability of the Opinions of Dr. Schlosser and Dr. DeFrancesch

        In addition to their own personal experiences treating pain patients, Dr.

DeFrancesch and Dr. Schlosser testified that they based their opinions on medical studies.

The Court must determine whether these studies are sufficient to render their opinions

reliable and relevant.46 Plaintiff, as the proponent of the testimony, has the burden of

proving this by a preponderance of the evidence.47

        The reliability of expert testimony “is determined by assessing whether the

reasoning or methodology underlying the testimony is scientifically valid.” 48 Although

there are “no certainties in science,” an expert’s conclusions must be “ground[ed] in the

methods and procedures of science.”49 The opinion or theory “must be supported by




44 Kumho Tire Co., 526 U.S. at 152.
45 Black v. Food Lion, 171 F.3d 308 (1999).
46 Valencia, 600 F.3d at 424; Wagoner, 813 F. Supp. at 799. See also Wilson, 163 F.3d at 937 (“A district

court should refuse to allow an expert to testify if it finds that the witness is not qualified to testify in a
particular field or a given subject.”).
47 Mathis, 302 F.3d at 459–60.
48 Knight, 482 F.3d at 352. See also Burleson, 393 F.3d at 584; Bocanegra, 320 F.3d at 584–85.
49 Wells, 601 F.3d at 378; see also Daubert, 509 U.S. at 590.


                                                      8
appropriate validation—i.e., ‘good grounds,’ based on what is known.”50 The Daubert

factors, including testing, peer-reviewed publication, and general acceptance in the

scientific community, assist the Court in making a determination regarding the reliability

and admissibility of expert opinion testimony.51

        With respect to relevance and reliability of an expert opinion, courts in the Eastern

District of Louisiana have explained that, “[t]o meet this burden, a party cannot simply

rely on its expert’s assurances that he has utilized generally accepted scientific

methodology. Rather, some objective, independent validation of the expert’s

methodology is required.”52 The expert’s scientific opinions must be based on more than

subjective belief or unsupported speculation.53 Further, “nothing in either Daubert or the

Federal Rules of Evidence requires a district court to admit opinion evidence that is

connected to existing data only by the ipse dixit of the expert. A court may conclude that

there is simply too great an analytical gap between the data and the opinion proffered.”54

        State Farm argues the opinions of Dr. DeFrancesch and Dr. Schlosser are

unreliable because there is no medical research or study to support their opinions that

having RFAs for thirty-six years is a medical necessity and is treatment Plaintiff probably

will need. At his deposition, Dr. DeFrancesch quotes his expert report as saying, “[t]he

RFA[s] are more probable than not medically necessary. The plan to perform the

procedures noted above . . . would likely require RFA, radiofrequency, one to two times




50 Daubert, 509 U.S. at 579.
51 Bocanegra, 320 F.3d at 584–85 (citing Daubert, 509 U.S. at 593–94).
52 See, e.g., Martinez v. Offshore Specialty Fabricators, Inc., No. 08-4224, 2011 WL 820313, at *2 (E.D. La.

Mar. 2, 2011).
53 Daubert, 509 U.S. at 589.
54 Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997).


                                                     9
annually for life.”55 In deposition, Dr. DeFrancesch testified that, based on the

information he has with respect to the efficacy of the RFAs Plaintiff has had thus far, it

was more probable than not that plaintiff would continue to experience the same type of

relief in the future with RFAs.56 When questioned about the basis of his opinion, Dr.

DeFrancesch recalled “some very good studies more recently from New Zealand that show

[the] effectiveness [of RFAs]” and was able to recall the author of those studies, Dr.

MacVicar.57 Plaintiff’s counsel later produced two articles, which State Farm attached to

its motion in limine:

         (1) MacVicar, et al., Cervical Medial Branch Radiofrequency Neurotomy in
             New Zealand (Pain Medicine, 2012)58 and

         (2) MacVicar et al., Lumbar Medial Branch Radiofrequency Neurotomy in
             New Zealand (Pain Medicine, 2012).59

The MacVicar articles cited by Dr. DeFrancesch evaluate the effectiveness of RFAs over a

period of at most seven to ten years and focus on the interval at which the procedure

needs to be repeated for pain relief. Nowhere in these studies is there support for the

opinion that RFAs remain efficacious if administered annually for a period of thirty-six

years.

         In his expert report, Dr. Schlosser recommended “that Mr. Brandner receive RFAs

to the Cervical and Lumbar region of his body for a lifetime as long as he receives benefits

which allow him to live a reduced pain lifestyle.”60 In deposition, Dr. Schlosser testified it


55 R. Doc. 156-9 at 123. The expert report was not attached to the motion in limine or opposition. Dr.
DeFrancesch’s report has been provided to the Court and is attached hereto. The report does not identity
with specificity any medical literature on which he relies.
56 R. Doc. 156-9 at 132.
57 Id. at 36. Dr. DeFrancesch also referred to a study by Dr. Govind, which was not attached to or referenced

in the motion in limine or opposition. Id. at 71, 117. This study has never been provided by Plaintiff’s counsel
and will not be considered by the Court as support for Dr. DeFrancesch’s opinion.
58 R. Doc. 156-10.
59 R. Doc. 156-11.
60 R. Doc. 156-13 at 5.


                                                      10
was more probable than not that Plaintiff would require an annual cervical and lumbar

RFA for the remainder of his lifetime.61 When asked in deposition whether there was

medical literature to support his opinion that RFAs may be performed repeatedly for a

period longer than ten years, Dr. Schlosser offered to “get the specifics” for State Farm. 62

The parties agreed to hold the deposition open for thirty days so that Dr. Schlosser could

provide medical literature supporting performing repeated RFAs beyond seven to ten

years.63 Eight months following the deposition, Dr. Schlosser issued an expert report,

citing articles to support his opinion that it is medically necessary for Plaintiff to receive

annual RFAs for the remainder of his lifetime.64 In his expert report, Dr. Schlosser relies

on the following studies, produced by counsel for State Farm and attached to the motion

in limine:

        (1) MacVicar, et al., Cervical Medial Branch Radiofrequency Neurotomy in
            New Zealand (Pain Medicine, 2012);65

        (2) MacVicar et al., Lumbar Medial Branch Radiofrequency Neurotomy in
            New Zealand (Pain Medicine, 2012);66

        (3) Stelzer, et al., Influence of BMI, Gender, and Sports on Pain Decrease
            and Medication Usage After Facet-Medial Branch Neurotomy or SI
            Joint Lateral Branch Cooled RF-Neurotomy In Case of Law Back Pain:
            Original Research in the Australian Population (Journal of Pain
            Research, 2017);67

        (4) Son, et. al., The Efficacy of Repeated Radiofrequency Medial Branch
            Neurotomy for Lumbar Facet Syndrome (Journal of Korean
            Neurosurgery Society 2010);68




61 R. Doc. 156-12 at 30, 32, 100-101.
62 Id. at 73.
63 Id. at 73-75.
64 R. Doc. 156-13.
65 R. Doc. 156-10.
66 R. Doc. 156-11.
67 R. Doc. 156-14.
68 R. Doc. 156-15.


                                             11
        (5) Shabat, et al., Radiofrequency Treatment Has a Beneficial Role in
            Reducing Low Back Pain Due to Facet Syndrome in Octogenarians or
            Older (International Journal of Clinical Interventions in Aging, 2013);69

        (6) McCormick, et al., Long-Term Function, Pain and Medication Use
            Outcomes of Radiofrequency Ablation for Lumbar Facet Syndrome
            (International Journal of Anesthetics and Anesthesiology, 2015);70

        (7) Dragovich & Trainer, A Report of 3 Soldiers Returned to Full Duty After
            Lumbar Radiofreqency Facet Denervation in a Theater of War (Pain
            Medicine, 2011);71 and

        (8) Smuck, et al., Success of Initial and Repeated Medial Branch
            Neurotomy for Zygapophysial Joint Pain: A Systematic Review
            (PM&R Journal, 2012).72

The Court discussed the shortcomings of the MacVicar articles on which Dr. Schlosser

relies in relation to Dr. DeFrancesch’s deposition testimony. None of the remaining six

articles referenced in Dr. DeFrancesch’s report supports his opinion that annual RFAs are

medically necessary for thirty-six years. Instead, the reports concern the efficacy of RFAs

under often different circumstances and over much shorter time periods:

        (3) The study by Seltzer, et al. focused on the influence of BMI, gender, and
            sports on the outcome of single cooled RFAs. The study did not examine
            repeated RFAs, did not use heated RFAs like the ones Plaintiff has
            received, and did not evaluate the use of the procedure for a period
            beyond twelve months. 73

        (4) The study by Son et al. examines repeated RFAs over only a three-year
            period. The study notes, “the successful outcome and duration of relief
            from repeated procedures are not clearly known . . . further
            prospective study in a large group, controlled, blinded trial in
            a longer period of time should be followed.”74




69 R. Doc. 156-16.
70 R. Doc. 156-17.
71 R. Doc. 156-18.
72 R. Doc. 156-19.
73 R. Doc. 156-14.
74 R. Doc. 156-19 at 6.


                                             12
        (5) The study by Shabat et al. examines patients over the age of eighty with
            a follow up period up to twelve months and does not study repeated
            RFAs.75

        (6) The “long-term” study conducted by McCormick, et al. had a follow up
            period averaging only thirty-nine months. 76

        (7) Dragovich & Trainer’s study evaluates only three patients (soldiers in
            Iraq) over a six-month period. 77

        (8) Smuck et al. did not conduct an original study and instead reviewed and
            synthesized findings from other studies regarding the duration of pain
            relief provided by an RFA. The pooled data analyzes approximately six
            years of treatment with RFAs. The study notes, “additional research is
            needed to understand the mechanisms behind the prolonged pain relief
            observed clinically,”78 and “better long term studies on the long-
            term efficacy of initial and repeated [RFAs] are needed.”79

        Neither Dr. Schlosser nor Dr. DeFrancesch has documented how the studies on

which they relied were conducted, whether the studies were peer reviewed, or whether

the results of the studies have been generally accepted by the scientific community.

Neither have they explained how the studies support their opinions regarding the medical

necessity of annual RFAs for thirty-six years. The Court may not rely on the experts’

assurances that their opinions are backed by generally accepted scientific methodology.

The opinions of Dr. DeFrancesch and Dr. Schlosser must be “based on more than

subjective belief or unsupported speculation.”80 Neither doctor has established that the

opinions have been tested, validated, or generally accepted. Rather, the doctors’ opinions

are “connected to existing data only by the ipse dixit of the expert.”81




75 R. Doc. 156-16.
76 R. Doc. 156-17.
77 R. Doc. 156-18.
78 R. Doc. 156-19 at 4.
79 Id. at 6.
80 Daubert, 509 U.S. at 589.
81 Gen. Elec. Co., 522 U.S. at 146.


                                             13
        Plaintiff had the opportunity before, during, and after the doctors’ depositions to

identify and provide copies of scientific studies supporting the opinions of Dr.

DeFrancesch and Dr. Schlosser. Expert witnesses are required to provide expert reports,

including the basis and reasons for all opinions, in accordance with the Court’s scheduling

order and Federal Rule of Civil Procedure 26.82 Dr. Schlosser provided an expert report,

referencing only the eight articles discussed above.83 Dr. Francesch provided only the two

articles discussed above at this deposition. Now, at the last minute, in opposition to the

Motion in Limine84 Plaintiff’s counsel attached two additional articles.85 There is no

evidence Dr. Schlosser or Dr. DeFranesch read or relied on either article in formulating

his opinion. The Court will not consider studies purporting to support an expert’s opinion

which were not disclosed before or discussed in the expert’s report or deposition.86

        While no one factor in the Daubert analysis is determinative, the basis of Dr.

Schlosser’s and Dr. DeFrancesch’s testimony fails on all points. The theory of Dr.

DeFrancesch and Dr. Schlosser has not been studied and tested scientifically, the rate of

error has not been established, the results of testing have not been published, the theory

has not been subjected to peer-review, and the opinions have not been generally accepted

in the scientific community. Dr. DeFrancesch was not aware of any study that examined



82 R. Doc. 202.
83 R. Doc. 156-13.
84 R. Doc. 182.
85 R. Doc. 182-2; R. Doc. 182-3.
86 Neither report supports the opinions of Dr. Schlosser and Dr. DeFranesch. The Court notes the NIH

report calls into question previous clinical studies on low back pain based on differing exclusion/inclusion
criteria, case definitions, baseline assessments, stratification criteria, and outcome measures. The report
writers conclude the seeming lack of progress in reducing back-related disability may be the result of
“claiming treatment efficacy based on statistically significant but clinically trivial results.” The NIH report
concludes, “more data are needed to determine the performance of such measures in terms of validity,
reliability, responsiveness, and prognostic value.” R. Doc. 182-2 at 13. These same points may be made in
relation to the clinical studies on the use of RFAs, even with respect to shorter time periods than those at
issue in this case.

                                                      14
administering RFAs for a period of more than ten years.87 Dr. Schlosser admitted he has

not seen any journals that support his opinion.88 Dr. Schlosser agreed that the majority

of studies examine the performance of RFAs for a period of seven to ten years, supporting

the efficacity of RFAs for that length of time but not longer.89 When asked whether there

was medical literature to support continued RFAs for a period of thirty-eight years, Dr.

Schlosser could respond only, “but there’s no data to the contrary.”90 The opinions of

Plaintiff’s own treating physicians refute the testimony of Dr. Schlosser and Dr.

DeFrancesch. Dr. Eric Lonseth testified there is clinical evidence and literature to show

that RFA treatment may be performed only for up to seven years. 91 Dr. Everett Robert

testified he would recommend only two to three RFAs and would not recommend annual

RFAs for thirty-eight years.92

        A Louisiana state court has reduced an award for future medical expenses when

the award included semi-annual RFAs for the remainder of a plaintiff’s life, finding the

lifetime recommendation was not supported by the medical evidence at trial. In Davis v.

Foremost Diaries et al., the Louisiana Second Circuit Court of Appeal reduced the future

medical expense award because there was no expert medical testimony that “such lifetime

treatment would be either effective or necessary.”93 Importantly, the plaintiff’s physician

“never explained whether the procedure could be repeated on the same nerves for

[Plaintiff’s] lifetime without alteration or harm to nerves which would terminate the




87 R. Doc. 156-9 at 72.
88 R. Doc. 156-12 at 71.
89 R. Doc. 156-12 at 71.
90 Id. at 71.
91 R. Doc. 156-8 at 12-16.
92 R. Doc. 182-1 at 95.
93 No 45,835, pp. 21-22 (La. App. 2 Cir. 2/16/11); 58 So.3d 977, 991.


                                                    15
availability or effectiveness of the treatment.”94 “Due to this lack of proof to indicate the

expected duration of the procedures,” the appellate court reduced the award for future

medical expenses.95

        Another Louisiana state court reduced an award for future medical expenses that

included an award for future RFAs because the plaintiff failed to prove it was more

probable than not that he would require the future RFAs.96 In Flowers v. Miller, the

plaintiff’s physician testified he would perform a medial branch block “to see if the [RFA]

will work for her.” Depending on the result of the medial branch block, the doctor testified

she might need an RFA. The Louisiana First Circuit Court of Appeal reduced the award

for future medical expenses because plaintiff “failed to prove [the RFAs] would be

necessary and inevitable by a preponderance of the evidence.”97

        The Plaintiff relies on the decisions by two courts in this district allowing testimony

regarding Plaintiff’s need for lifetime RFAs. In Coston v. Windfall, Inc., the district court

denied a motion in limine and admitted testimony regarding the plaintiff’s need for

periodic RFAs for the remainder of his lifetime.98 Plaintiff’s treating physician testified he

believed the plaintiff would need future treatment and he would continue to perform

RFAs on the plaintiff as long as they provided relief.99 The court admitted the testimony




94 Id.
95 In another Louisiana Second Circuit case, the appellate court amended the damages awarded to the
plaintiff to include the costs of RFAs over her lifetime, but the appellate court focused on proof of the need
for future medical care rather than the scientific validity of the kind of medical care. See Cooley v. Adgate,
52,000-CA (La. App. 2. Cir. 5/30/18); 248 So. 3d 753.
96 Flowers v. Miller, 10-1201, p. 7 (La. App. 1 Cir. 3/25/11); 2011 WL 1225903 at*7.
97 Id.
98 No. 15-1809, 2016 WL 1660199, at *3 (E.D. La. Apr. 27, 2016).
99 Id.


                                                     16
and emphasized that the defendants would be entitled to vigorous cross-examination to

attack what it believed to be shaky evidence.100

        In Berry v. Roberson, the district court declined to grant either a new trial or

remittitur after the jury awarded future medical expenses including costs for periodic

RFAs for the remainder of the plaintiff’s lifetime, finding the evidence adequately

supported the award because it was more probable than not the plaintiff would require

pain management therapy for the rest of his life, and would likely continue to need

ablations performed at least once a year.101 The Fifth Circuit affirmed the district court’s

denial of the new trial or remittitur finding that the jury evidently credited Dr.

Turnipseed’s testimony.102 It appears from the record that no Daubert motion was filed

before the trial of this case.

        After performing its gatekeeping analysis, this Court finds Plaintiff has not proven

by a preponderance of the evidence that the opinions of Dr. DeFrancesch and Dr.

Schlosser meet the requisite level of intellectual rigor to be reliable and admissible. 103 In

this case, the Court finds the total lack of scientific support for the opinion testimony

justifies exclusion under Daubert.

                                            CONCLUSION

        To be admissible, expert testimony must be the product of reliable principles and

methods.104 After assessing the reliability of Dr. DeFrancesch’s and Dr. Schlosser’s



100 The expert in the Coston case, Dr. Turnipseed, testified that typically rhizotomies lose their efficacy in
terms of treating a patient’s pain after five procedures and that eventually the patient will have to find
another option to address her pain. Id.
101 No. 13-145, 2015 WL 1935884, at *4 (W.D. La. Apr. 28, 2015). In this case, Dr. Turnipseed testified that

he had personally given patients annual rhizotomies for longer than seven years with good results and that
he successfully used the procedure on patients ten years in a row. Id. at **3-4.
102 Berry v. Auto-Owners Ins. Co., 634 F. App’x 960 (5th Cir. 2015).
103 Kumho Tire Co., 526 U.S. at 152.
104 FED. R. EVID. 702.


                                                     17
proffered expert testimony with respect to Plaintiff’s need for annual cervical and lumbar

RFAs for the remaining thirty-six years of his life expectancy, the Court finds Plaintiff has

not met his burden of proving by a preponderance of the evidence that this testimony

meets the standards of Federal Rule of Evidence 702 and Daubert. Plaintiff has not met

his burden of establishing the doctors’ experience qualifies them to offer this opinion.

Neither has Plaintiff shown that the doctors’ opinions are supported by peer-reviewed

studies the results of which have gained general acceptance in the scientific community.

As a result, there is no evidence establishing the “reasoning or methodology underlying

the testimony is scientifically valid,” 105 and the opinions do not meet the requisite level of

intellectual rigor to be reliable and admissible.106 Dr. DeFrancesch's and Dr. Schlosser’s

testimony regarding Plaintiff’s need for annual cervical and lumbar RFAs for the

remaining thirty-six years of his life expectancy will be excluded. Dr. DeFrancesch and

Dr. Schlosser will be permitted to testify, based on their personal knowledge and

experience treating patients, and the studies cited examining RFA administration for

seven to ten years, that it is more probable than not that Plaintiff will need and will benefit

from up to ten annual RFAs. Dr. Savant’s testimony will be limited accordingly. Dr. Savant

will be permitted to testify as to the cost of Plaintiff’s receiving seven additional cervical

RFAs and six additional lumber RFAs.

        For the foregoing reasons, IT IS ORDERED that State Farm’s Motion in

Limine107 is GRANTED IN PART AND DENIED IN PART. Plaintiff will not be

permitted to introduce testimony regarding his need for and the cost of annual cervical

and lumbar RFAs for the remaining thirty-six years of his life expectancy. Plaintiff will be


105 Knight, 482 F.3d at 352. See also Burleson, 393 F.3d at 584; Bocanegra, 320 F.3d at 584–85.
106 Kumho Tire Co., 526 U.S. at 152.
107 R. Doc. 156.


                                                  18
permitted to introduce testimony regarding his need for and the cost of receiving seven

additional cervical RFAs and six additional lumber RFAs.108

           New Orleans, Louisiana, this 14th day of February, 2019.


                                               ________________________________
                                                        SUSIE MORGAN
                                                 UNITED STATES DISTRICT JUDGE




108   The parties’ requests for oral argument on the motion in limine, R. Docs. 157 and 165, are DENIED.

                                                     19
